Exhibit 10.3

 

Liquidia Technologies, Inc.
Executive Severance and Change in Control Plan

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Article I

Statement of Purpose and Effective Date

1

 

1.01

Purpose

1

 

1.02

Effective Date

1

Article II

Definitions

1

Article III

Participation and Eligibility for Benefits

7

 

3.01

Eligibility

7

 

3.02

Participation

7

 

3.03

Eligibility for Benefits

7

Article IV

Obligations of the Employer Upon Involuntary Termination Prior to or Absent a
Change Date

7

 

4.01

Involuntary Termination

7

 

4.02

Termination for Any Other Reason

8

Article V

Obligations of the Employer on Involuntary Termination in the Post-Change Period

8

 

5.01

Application

8

 

5.02

Involuntary Termination in the Post-Change Period

9

 

5.03

Termination on or After the Change Date for Any Other Reason

9

 

5.04

Limitation on Benefits

9

Article VI

Administration

10

 

6.01

The Company and Committee

11

 

6.02

Delegation of Committee Authority

11

 

6.03

Advisors and Agents of the Committee

11

 

6.04

Records and Reports of the Committee

11

 

6.05

Limitation of Liability; Indemnification

12

 

6.06

Plan Expenses

12

Article VII

Amendments; Termination

12

 

7.01

Amendment or Termination of the Plan

12

Article VIII

Claims Procedure

13

 

8.01

Filing a Claim

13

 

8.02

Review of Claim Denial

13

 

8.03

Dispute Resolution

13

Article IX

Release; No Mitigation; No Duplication of Benefits; Recoupment

14

 

9.01

Release and Other Conditions Required

14

 

9.02

No Mitigation

14

 

9.03

No Duplication of Benefits

14

 

9.04

Recoupment Policy

14

Article X

Miscellaneous

15

 

10.01

Participant Information

15

 

10.02

Electronic Media

15

 

10.03

Notices

15

 

i

--------------------------------------------------------------------------------


 

 

10.04

No Employment Contract

15

 

10.05

Headings

15

 

10.06

Construction

16

 

10.07

Joint and Several Liability

16

 

10.08

Successors

16

 

10.09

Payments to Beneficiary

16

 

10.10

Non-Alienation of Benefits

16

 

10.11

Tax Matters

16

 

10.12

Governing Law

17

 

10.13

Severability

17

Article XI

ERISA Compliance Provisions

17

 

11.01

Summary Plan Description Provisions

17

 

ii

--------------------------------------------------------------------------------


 

ARTICLE I
Statement of Purpose and Effective Date

 

1.01 Purpose.  Liquidia Technologies, Inc., a Delaware corporation (the
“Company”), hereby establishes the Liquidia Technologies Executive Severance and
Change in Control Plan (the “Plan”).  The Plan is intended to encourage and
motivate key employees to devote their full attention to the performance of
their assigned duties without the distraction or concerns regarding their
involuntary termination of employment.  The Company believes that it is in the
best interests of the shareholders of the Company to provide financial
assistance through severance payments and other benefits to eligible key
employees who are involuntarily terminated.  With respect to each Participant,
the Plan supersedes all plans, agreements, or other arrangements for severance
benefits or for enhanced severance payments whether or not before, on or after a
change in control, except as specifically provided herein.  To the extent the
Plan provides deferred compensation it is an unfunded plan primarily for the
purposes of providing deferred compensation for a select group of management or
highly compensated employees.

 

1.02 Effective Date.  The Compensation Committee of the Board of Directors of
the Company approved the Plan on March 3, 2017 and the Plan shall become
effective as of the date the Company’s common stock is listed on a national
securities exchange or an established securities market (such date, the
“Effective Date”).

 

ARTICLE II
Definitions

 

When used in this Plan, the terms specified below have the following meanings:

 

2.01 “Accrued Annual Incentive” means the amount of any annual incentive earned
in a year ended before the Termination Date, but not yet paid to a Participant
as of the Termination Date, other than amounts that he or she has elected to
defer or that have been automatically deferred.

 

2.02 “Accrued Base Salary” means the amount of a Participant’s Base Salary that
is accrued but unpaid as of the Termination Date, other than amounts that he or
she has elected to defer.

 

2.03 “Accrued Obligations” means, as of any date, the sum of a Participant’s
Accrued Base Salary, Accrued Annual Incentive, any accrued but unpaid vacation
pay, unreimbursed expenses for which proper documentation is provided, and any
other vested amounts and benefits that are to be paid or provided to the
Participant by the Company under the Company’s plans (other than this Plan and
other than any Section 409A Deferred Compensation), but which have not yet been
paid or provided (as applicable).

 

2.04 “Affiliate” means any person with whom the Company would be considered a
single employer under Sections 414(b) and 414(c) of the Code and Treas. Reg.
§1.409A-3(i)(5)(ii), except that in applying Sections 1563(a)(1), (2), and
(3) of the Code for purposes of determining a controlled group of corporations
under Section 414(b) of the Code; the language “at least 50 percent” shall be
used instead of “at least 80 percent” in each place it appears in Sections
1563(a)(1), (2), and (3) of the Code, and in applying Treas. Reg. §
1.414(c)-(2) for purposes of determining a controlled group of trades or
businesses under Section 414(c) of the Code, the language “at least 50 percent”
shall be used instead of “at least 80 percent” in each place it appears in
Treas. Reg. § 1.414(c)-(2).  Notwithstanding the foregoing, where justified by
legitimate business criteria as determined by the Committee in its sole
discretion, “at least 20 percent” shall be substituted for “at least 50 percent”
in the preceding sentence in determining whether a Participant has a Termination
of Employment.

 

1

--------------------------------------------------------------------------------


 

2.05 “Award Agreement” means a written agreement between the Company and the
Participant setting forth the terms and conditions of a stock-based award
granted to the Participant under any of the Company’s stock incentive plans, now
or hereafter existing.

 

2.06 “Base Salary” means an Employee’s monthly rate of salary as of any date.

 

2.07 “Board” means the Board of Directors of the Company or, from and after a
Change in Control that gives rise to a surviving corporation to the Company, the
Board of Directors of such surviving corporation.

 

2.08 “Cause” means any one or more of the following, as determined by the
Committee or its delegate in its sole discretion:

 

(a)           any act or omission by a Participant which, if convicted by a
court of law, would constitute a felony or a crime of moral turpitude;

 

(b)           a Participant’s dishonesty or material violation of standards of
integrity in the course of fulfilling his or her employment duties to the
Company or any Affiliate;

 

(c)           insubordination or a material violation of a material written
policy of the Company or any Affiliate, violation of which would be grounds for
dismissal under applicable Company policy;

 

(d)           willful, repeated failure on the part of the Participant to
perform his or her employment duties (provided that such duties are ethical and
proper under applicable law) in any material respect, after reasonable written
notice of such failure and an opportunity to correct it under a circumstance
where the conduct constituting “Cause” is reasonably open to a cure (for
instance, where the conduct does not involve a violation of trust or otherwise
adversely affect the relationship between the Employee and the Employer on a
going-forward basis), and the period to correct shall be established by the
Committee;

 

(e)           any act or omission materially adverse to the interest of the
Company or any Affiliate, or reasonably likely to result in material harm to the
Company or any Affiliate;

 

(f)            failure to comply in any material respect with any Company
policy, code of conduct, ethics or insider trading policy; or

 

(g)           failure to comply in any material respect with the Foreign Corrupt
Practices Act, the Securities Act of 1933, the Securities Exchange Act of 1934,
the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, or any rules or regulations thereunder, or any similar,
applicable statute, regulation or legal requirement.

 

2.09 “Change Date” means the first date on which a Change in Control occurs
before the termination of the Plan.

 

2.10 “Change in Control” means the first of the following to occur:  (i) a
Change in Ownership of Liquidia Technologies, (ii) a Change in Effective Control
of Liquidia Technologies, or (iii) a Change in the Ownership of Assets of
Liquidia Technologies, as described herein and construed in accordance with Code
section 409A.

 

(a)           A “Change in Ownership of Liquidia Technologies” shall occur on
the date that any one Person acquires, or Persons Acting as a Group acquire,
ownership of the capital stock of Liquidia Technologies that, together with the
stock held by such Person or Group, constitutes more than 50% of the total fair
market value or total voting power of the capital stock of Liquidia
Technologies.  However, if any one Person is, or Persons Acting as a Group are,
considered to own more than 50%, on a fully diluted basis, of the total fair
market

 

2

--------------------------------------------------------------------------------


 

value or total voting power of the capital stock of Liquidia Technologies, the
acquisition of additional stock by the same Person or Persons Acting as a Group
is not considered to cause a Change in Ownership of Liquidia Technologies or to
cause a Change in Effective Control of Liquidia Technologies (as described
below).  An increase in the percentage of capital stock owned by any one Person,
or Persons Acting as a Group, as a result of a transaction in which Liquidia
Technologies acquires its stock in exchange for property will be treated as an
acquisition of stock.

 

(b)           A “Change in Effective Control of Liquidia Technologies” shall
occur on the date either (A) a majority of members of Liquidia Technologies’
Board is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of Liquidia Technologies’
Board before the date of the appointment or election, or (B) any one Person, or
Persons Acting as a Group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Persons)
ownership of stock of Liquidia Technologies possessing 50% or more of the total
voting power of the stock of Liquidia Technologies.

 

(c)           A “Change in the Ownership of Assets of Liquidia Technologies”
shall occur on the date that any one Person acquires, or Persons Acting as a
Group acquire (or has or have acquired during the 12-month period ending on the
date of the most recent acquisition by such Person or Persons), assets from
Liquidia Technologies that have a total gross fair market value equal to or more
than 50% of the total gross fair market value of all of the assets of Liquidia
Technologies immediately before such acquisition or acquisitions.  For this
purpose, gross fair market value means the value of the assets of Liquidia
Technologies, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

 

The following rules of construction apply in interpreting the definition of
Change in Control:

 

(i)            A “Person” means any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended, other than employee benefit plans sponsored or maintained by
Liquidia Technologies and by entities controlled by Liquidia Technologies or an
underwriter, initial purchaser or placement agent temporarily holding the
capital stock of Liquidia Technologies pursuant to a registered public offering.

 

(ii)           Persons will be considered to be Persons Acting as a Group (or
Group) if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation.  If a Person owns stock in both corporations that enter
into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a Group with other
shareholders only with respect to the ownership in that corporation before the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.  Persons will not be considered to be acting
as a Group solely because they purchase assets of the same corporation at the
same time or purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.

 

(iii)          A Change in Control shall not include a transfer to a related
person as described in Code section 409A or a public offering of capital stock
of Liquidia Technologies.

 

(iv)          For purposes of the definition of Change in Control,
Section 318(a) of the Code applies to determine stock ownership.  Stock
underlying a vested option is considered owned by the individual who holds the
vested option (and the stock underlying an unvested option is not considered
owned by the individual who holds the unvested option).  For purposes of the
preceding sentence, however, if a vested option is

 

3

--------------------------------------------------------------------------------


 

exercisable for stock that is not substantially vested (as defined by Treasury
Regulation §1.83-3(b) and (j)), the stock underlying the option is not treated
as owned by the individual who holds the option.

 

2.11 “Code” means the Internal Revenue Code of 1986, as amended.  Reference to
any provision of the Code or regulation thereunder, shall include any successor
provision and any regulations and other applicable guidance or pronouncement of
the Internal Revenue Service or the Department of the Treasury, and applicable
case law relating to such Section of the Code.

 

2.12 “Committee” means the Compensation Committee of the Board.  To the extent
the Committee has delegated authority to another person or persons the term
“Committee” shall refer to such other person or persons.

 

2.13 “Company” means Liquidia Technologies, Inc. and any successor thereto.

 

2.14 “Disability” means (i) the Employee is determined to be totally and
permanently disabled under any group long-term disability plan in which the
Employee participates that is maintained by the Company or the Employee’s
Employer and in effect at that time, to the extent not inconsistent with
applicable law, or (ii) the inability of the Employee, due to any medically
determinable physical or mental impairment, to perform the essential functions
of his or her job, with or without a reasonable accommodation, for (x) 120 days
during any one employment year irrespective of whether such days are
consecutive, or (y) such longer period, if any, that is available to the
Employee under applicable law or Policies relating to the continuation of
employee status after the onset of disability.  In the event of any dispute
under this Section, the Employee shall submit to a physical examination by a
licensed physician mutually satisfactory to the Company and the Employee, the
cost of such examination to be paid by the Company, and the determination of
such physician shall be determinative.

 

2.15 “Effective Date” is defined in Section 1.02.

 

2.16 “Employee” means an individual who is designated as an employee of an
Employer on the records of such Employer.

 

2.17 “Employer” means the Company and an Affiliate any of whose Employees are
Participants in the Plan.  The term “Employer” includes any successor to the
Company or an Employer.

 

2.18 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.  Reference to any provision of ERISA shall also include any successor
provision and regulations and others applicable guidance or pronouncement of a
federal regulatory agency and applicable case law relating to such Section of
ERISA.

 

2.19 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.20 “Good Reason “ means, prior to or absent the occurrence of a Change in
Control, a greater than 20% reduction in any of the Participant’s base salary,
target short-term cash incentive opportunity or value of regular annual
long-term target incentive opportunity, the latter as determined by a
third-party compensation consulting or accounting firm chosen by the Company and
using generally accepted methodologies which may include annualizing prior year
long-term incentive grants over more than one year and ignoring prior special
retention or sign-on grants, other than a broad-based compensation reduction
imposed across-the-board on executives at the vice president or higher level
within the Company, and means, after the Change Date, any one or more of the
following actions or omissions occurring during the Post-Change Period without
the Participant’s consent:

 

4

--------------------------------------------------------------------------------


 

(i)            a material reduction in the Participant’s base salary or
short-term/annual target cash incentive opportunity;

 

(ii)           requiring the Participant to be principally based at any office
or location, without the Participant’s consent, more than 50 miles from the
Participant’s then-current principal location and also farther from the
Participant’s residence than the Participant’s then-current principal office or
location;

 

(iii)          any material diminution in the Participant’s authority, duties or
responsibilities, but excluding a mere change in reporting relationship or
title; or

 

(iv)          any material breach of this Plan by any Employer or the Committee;

 

provided that, in order for there to be a Termination of Employment by a
Participant for Good Reason, the Participant must notify the Participant’s
Employer of the event constituting such Good Reason within 90 days of the
occurrence of such event, by a Notice of Termination.  The Employer must have
failed to cure the event constituting Good Reason within 30 days following
receipt of the Notice of Termination and the Participant must terminate
employment within five days after the lapse of the cure period if no cure is
effected.  A delay in the delivery of such Notice of Termination or in the
Termination of Employment after the lapse of the cure period shall waive the
right of the Participant under this Plan to terminate employment for Good
Reason.  For the avoidance of doubt, no material diminution of authority, duties
or responsibilities shall be deemed to occur solely because the Company becomes
a subsidiary of another corporation if the Participant’s authority, duties and
responsibilities to the Company or his Employer remain materially undiminished.

 

2.21 “Healthcare Assistance Multiple” means:

 

(a)           6X for a Termination Date occurring before or absent a Change
Date, and

 

(b)           9X for a Termination Date occurring during the Post-Change Period.

 

2.22  “Including” means including without limitation.

 

2.23 “Involuntary Termination” means the Termination of Employment of a
Participant (a) initiated by the Employer other than for Cause or Disability,
and (b) for a reason other than death.  A Termination of Employment initiated by
the Participant for Good Reason shall also be an Involuntary Termination.  For
the avoidance of doubt, a Participant shall not have an Involuntary Termination
of Employment if he or she (i) voluntarily resigns; (ii) voluntarily Retires; or
(iii) has a Termination of Employment because of death, for Cause, or
Disability.

 

2.24 “Notice of Termination” means a written notice given in accordance with
Section 10.03 that sets forth (i) the specific termination provision in this
Plan relied on by the party giving such notice, (ii) in reasonable detail the
circumstances claimed to provide a basis for such Termination of Employment, and
(iii) if the Termination Date is other than the date of receipt of such Notice
of Termination (and is not determined under Section 2.35(a), (b), or (c)), the
Termination Date.

 

2.25 “Participant” means an Employee who is selected by the Committee to
participate in the Plan.

 

2.26 “Plan” means this Liquidia Technologies Executive Severance and Change in
Control Plan as set forth herein and as from time to time amended.

 

2.27 “Plans” means plans, programs, or Policies of the Company or the Employer
that employs a Participant.

 

5

--------------------------------------------------------------------------------


 

2.28 “Policies” means policies, practices or procedures of the Company or the
Employer that employs a Participant.

 

2.29 “Post-Change Period” means the period beginning on the Change Date and
ending on the second anniversary of the Change Date.

 

2.30 “Pro-rata Annual Incentive” means, in respect of an Employer’s fiscal year
during which the Termination Date occurs, an amount equal to the product of
(a) (i) in the case of a Termination Date before the Change Date, the actual
annual incentive the Participant would have been paid if he or she remained
employed on the payment date applicable to then-current employees based on
actual performance, and (ii) in the case of a Termination Date on or after the
Change Date, the Participant’s Target Annual Incentive (determined as of the
Termination Date) multiplied by (b) a fraction, the numerator of which equals
the number of days from and including the first day of such fiscal year through
and including the Termination Date, and the denominator of which equals 365.

 

2.31 “Retire” or “Retirement” means a voluntary Termination of Employment after
attaining age 65 (or such other age at which the Company or Employer permits
early retirement).

 

2.32 “Section 409A Deferred Compensation” means a deferral of compensation that
is subject to (and not otherwise exempt from) the requirements of Section 409A
of the Code.

 

2.33 “Severance Multiple” means:

 

(a)           6X for a Termination Date occurring before or absent a Change
Date,

 

(b)           9X for a Termination Date occurring during the Post-Change Period.

 

2.34 “Target Annual Incentive”, as of any date, means the amount equal to the
product of a Participant’s Base Salary multiplied by the percentage of such Base
Salary to which such Participant would be entitled as an annual incentive, based
on the terms in effect on such date under any annual incentive plans for the
performance period for which the annual incentive is awarded if the performance
goals established pursuant to such bonus plan were achieved at the 100% (target)
level as of the end of the performance period, but disregarding any reduction in
Target Annual Incentive that would constitute Good Reason.

 

2.35 “Termination Date” means the date of the receipt of the Notice of
Termination by a Participant (if such Notice of Termination is given by the
Company or the Participant’s Employer) or by the Participant’s Employer (if such
Notice is given by the Participant), or any later date specified in the Notice
of Termination but not more than 35 days after the giving of such Notice if the
Notice of Termination is given by the Participant for Good Reason and not more
than 15 days after the giving of such Notice of Termination in all other cases,
on which an Employee has a Termination of Employment; provided, however, that:

 

(a)           if the Participant’s employment is terminated by reason of death,
the Termination Date shall be the date of the Participant’s death;

 

(b)           if the Participant’s employment is terminated by reason of
Disability, the Termination Date shall be the date assigned by the Company’s
Human Resource function;

 

(c)           if no Notice of Termination is given, the Termination Date shall
be the last date on which the Participant is at work; and

 

6

--------------------------------------------------------------------------------


 

(d)           if the Notice of Termination is for a Termination by the
Participant for Good Reason, the Termination Date shall be the 35th day after
the giving of the Notice of Termination if the Employer has not cured the Good
Reason.

 

2.36 “Termination of Employment” means in respect of a Participant, a
termination of employment as determined by the Committee; provided, however,
that with respect to payment of any Section 409A Deferred Compensation,
“Termination of Employment” shall mean “separation from service” within the
meaning of Section 409A of the Code.

 

ARTICLE III
Participation and Eligibility for Benefits

 

3.01 Eligibility.

 

(a)           Generally, Employees holding a position of vice president or a
more senior position with the Company or an Affiliate are eligible to be
selected by the Committee to participate in the Plan, subject to each such
Employee fulfilling the requirements to participate as provided in
Section 3.02.  The Committee in its discretion also may designate selected
Employees with a position below the vice president level to be eligible to
participate in this Plan.

 

(b)           Notwithstanding subsection (a), any individual who is (i) a party
to an agreement (“Employment Agreement”) between the individual and an Employer
that provides for payments upon Termination of Employment (either before or
after a Change in Control) or (ii) entitled to Section 409A Deferred
Compensation paid in installments as severance after a separation from service
pursuant to a broad-based severance plan; shall not be eligible to become a
Participant in this Plan.

 

3.02 Participation.  Except as provided in Section 3.01(b), each eligible
Employee shall become a Participant in the Plan on the first date (not earlier
than the Effective Date) on which he or she has been designated by the Committee
as an Employee who is eligible to participate and he or she has delivered to the
Company, within such timeframe as may be specified by the Committee, a signed
Participation Agreement in substantially the form attached hereto as Appendix A.

 

3.03 Eligibility for Benefits.  A Participant becomes eligible for benefits
under the Plan if, prior to or absent a Change Date or during the Post-Change
Period, the Participant has an Involuntary Termination or a Termination of
Employment for Good Reason.  For the avoidance of doubt, a Termination of
Employment for Good Reason will be treated as having occurred during the
Post-Change Period, notwithstanding the fact that actual separation from service
occurs after the Post-Change Period has expired, if the Good Reason arises
during the Post-Change Period, the Participant timely provides a Notice of
Termination within 90 days of the occurrence of the event giving rise to such
Good Reason, the Employer fails to cure the event constituting Good Reason
within 30 days following receipt of the Notice of Termination and the
Participant terminates employment within five days after the lapse of the cure
period.

 

ARTICLE IV
Obligations of the Employer Upon Involuntary Termination
Prior to or Absent a Change Date

 

4.01 Involuntary Termination.  If a Participant has an Involuntary Termination,
then unless Article V applies, the Employer’s sole obligations to such
Participant under the Plan shall be as follows:

 

(a)           The Employer shall pay the Participant the following:

 

7

--------------------------------------------------------------------------------


 

(i)            all Accrued Obligations in a single lump sum payment within 15
days after the Termination Date or such earlier date as required by applicable
law; and

 

(ii)           subject to Section 9.01, an amount equal to the Base Salary
determined as of the Termination Date, multiplied by the applicable Severance
Multiple (the “Severance Payment”).  The Severance Payment shall be paid in a
single lump sum payment.  The Severance Payment shall be made no more than 60
days after the Termination of Employment, provided the applicable revocation
period for the release required by Section 9.01 has expired at that time, and
subject to Section 10.11(c) and Section 10.11(e); and

 

(iii)          an amount equal to the bonus (if any) that the Participant would
have earned pursuant to an annual incentive plan with respect to any full
performance period through which the Participant continued to provide services,
notwithstanding any applicable employment requirement set forth therein, which
shall be paid at the same time and in the same manner that bonus awards are paid
to other participants in such annual incentive plan.

 

(b)           The Employer shall provide for post-Termination of Employment
nonqualified deferred compensation benefits, equity awards, and employee welfare
benefits pursuant to the terms of the respective Plans and Policies under which
such post-Termination of Employment benefits, awards and welfare benefits, if
any, are provided, except as provided in (c) below.

 

(c)           Subject to Section 9.01, if as of the Termination Date the
Participant is participating in the Company’s or the Employer’s healthcare plan
with respect to medical, vision, prescription and/or dental coverage and, as a
result of the Termination of Employment, will be eligible for post-termination
continuation coverage under Section 4980B of the Code (“COBRA”), then the
Employer shall pay to the Participant, in a lump sum payment (the “Healthcare
Assistance Payment”), an amount equal to (i) the excess of the monthly premium
rate for such COBRA coverage for the Participant and his or her eligible
dependents (measured as of the Termination of Employment) over the monthly
premium rate payable by active employees (i.e., the non-Employer paid portion)
for similar employer-provided coverage (measured as of the Termination of
Employment), multiplied by (ii) the applicable Healthcare Assistance Multiple. 
The Healthcare Assistance Payment shall be made no more than 60 days after the
Termination of Employment, provided the applicable revocation period for the
release required by Section 9.01 has expired at that time, and subject to
Section 10.11(c) and Section 10.11(e).

 

4.02 Termination for Any Other Reason.  If a Participant has a Termination of
Employment for any reason other than as described in Section 4.01 (including
termination by the Employer for Cause, termination by the Employee other than
for Good Reason, termination by the Employer or the Employee for Disability,
Retirement, or termination on account of death), then unless Article V applies,
the Employer’s sole obligations to such Participant under the Plan shall be to
pay the Participant all Accrued Obligations determined as of the Termination
Date.

 

ARTICLE V
Obligations of the Employer on Involuntary Termination
in the Post-Change Period

 

5.01 Application.  If a Participant has an Involuntary Termination during the
Post-Change Period a Participant shall be entitled to benefits under this
Article V in lieu of, and not in addition to, benefits under Article IV.  For
the avoidance of doubt, a Termination of Employment for Good Reason will be
treated as having occurred during the Post-Change Period, notwithstanding the
fact that actual separation from service occurs after the Post-Change Period has
expired, if the Good Reason arises during the Post-Change Period, the
Participant timely provides a Notice of Termination within 90 days of the
occurrence of the event giving rise to such Good Reason,

 

8

--------------------------------------------------------------------------------


 

the Employer fails to cure the event constituting Good Reason within 30 days
following receipt of the Notice of Termination and the Participant terminates
employment within five days after the lapse of the cure period.

 

5.02 Involuntary Termination in the Post-Change Period.  If a Participant has an
Involuntary Termination during the Post-Change Period for which a Notice of
Termination is timely given, then the Employer’s sole obligations to such
Participant under the Plan shall be as follows:

 

(a)           The Employer shall pay the Participant the following:

 

(i)            all Accrued Obligations in a single lump sum payment within 15
days after the Termination Date;

 

(ii)           subject to Section 9.01, an amount equal to the sum of (a) Base
Salary multiplied by the applicable Severance Multiple and (b) one-twelfth of
the Target Annual Incentive multiplied by the applicable Severance Multiple,
each determined as of the Termination Date, (“Post-Change Severance Payment”);
provided, however, that any reduction in the Participant’s Base Salary or Target
Annual Incentive that would qualify as Good Reason shall be disregarded for this
purpose.

 

The Post-Change Severance Payment shall be paid no more than sixty days after
the Termination of Employment, provided the applicable revocation period
required for the release under Section 9.01 has expired at that time; and
subject to Section 10.11(c) and Section 10.11(e).

 

(b)           Post-Termination of Employment non-qualified deferred compensation
benefits, equity awards, and employee welfare benefits shall be provided
pursuant to the terms of the respective Plans and Policies under which such
post-Termination of Employment benefits, awards and welfare benefits, if any,
are provided, except as provided in (c) below.

 

(c)           Subject to Section 9.01, if as of the Termination Date the
Participant is participating in the Company’s or the Employer’s healthcare plan
with respect to medical, vision, prescription and/or dental coverage and, as a
result of the Termination of Employment, will be eligible for post-termination
continuation coverage under Section 4980B of the Code (“COBRA”), then the
Employer shall pay to the Participant, in a lump sum payment (the “Healthcare
Assistance Payment”), an amount equal to (i) the excess of the monthly premium
rate for such COBRA coverage for the Participant and his or her eligible
dependents (measured as of the Termination of Employment) over the monthly
premium rate payable by active employees (i.e., the non-Employer paid portion)
for similar employer-provided coverage (measured as of the Termination of
Employment), multiplied by (ii) the applicable Healthcare Assistance Multiple. 
The Healthcare Assistance Payment shall be made no more than 60 days after the
Termination of Employment, provided the applicable revocation period for the
release required by Section 9.01 has expired at that time, and subject to
Section 10.11(c) and Section 10.11(e).

 

5.03 Termination on or After the Change Date for Any Other Reason.  If a
Participant has a Termination of Employment for which a Notice of Termination is
given during the Post-Change Period, for any reason other than as described in
Section 5.02 (including termination by the Employer for Cause, termination by
the Employee other than for Good Reason, termination by the Employer or the
Employee for Disability, Retirement, or termination on account of death), then
the Employer’s sole obligation to the Participant under this Plan shall be to
pay the Participant all Accrued Obligations determined as of the Termination
Date.

 

5.04 Limitation on Benefits.

 

(a)           In the event it shall be determined that any payment or
distribution by an Employer to or for the benefit of the Participant (whether
paid or payable or distributed or distributable pursuant to the terms of

 

9

--------------------------------------------------------------------------------


 

this Plan or otherwise) (a “Payment”) would be nondeductible by the Employer for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of amounts payable or distributable to or for the
benefit of the Participant pursuant to this Plan (“Plan Payments”) shall be
reduced to the Reduced Amount if, and only if, by reason of such reduction, the
net after-tax benefit received by the Participant, taking into account the
applicable federal, state, local and foreign income, employment and other taxes,
is greater than the net after-tax benefit that would be received by the
Participant if no such reduction was made, taking into account the applicable
federal, state, local and foreign income, employment and other taxes, including
the excise tax imposed by Section 4999 of the Code.  The “Reduced Amount” shall
be an amount expressed in present value which maximizes the aggregate present
value of Plan Payments without causing any Payment to be nondeductible by the
Employer because of Section 280G of the Code.  Such reduction shall be applied
before any reduction of any other payments that are not Plan Payments unless the
plan or agreement calling for such payments expressly provides to the contrary
making specific reference to this Plan.  Anything to the contrary
notwithstanding, if the Reduced Amount under the Plan is zero and it is
determined further that any Payment that is not a Plan Payment would
nevertheless be nondeductible by the Employer for Federal income tax purposes
because of Section 280G of the Code, then the aggregate present value of
Payments which are not Plan Payments shall also be reduced (but not below zero)
to an amount expressed in present value which maximizes the aggregate present
value of Payments without causing any Payment to be nondeductible by the
Employer because of Section 280G of the Code.  For purposes of this Section,
present value shall be determined in accordance with Section 280G(d)(4) of the
Code.

 

(b)           The Committee shall select a firm of certified public accountants
of national standing, (the “Accounting Firm”), which may be the firm regularly
auditing the financial statements of the Company or the Employer.  The
Accounting Firm shall make all determinations required to be made under this
Section and shall provide detailed supporting calculations to the Company, the
Employer and the Employee within 30 days after the Termination Date or such
earlier time as is requested by the Company, and provide an opinion to the
Participant that he or she has substantial authority not to report any Excise
Tax on his or her Federal income tax return with respect to any Payments.  Any
such determination by the Accounting Firm shall be binding upon the Company, the
Employer and the Participant.  The Accounting Firm shall determine how much of
the Plan Payment or Payments, as the case may be, shall be eliminated or reduced
consistent with the requirements of this Section and any such reduction shall
apply first to lump sum cash amounts payable pursuant to this Plan in the form
of the Severance Payment or the Post-Change Severance Payment, as applicable. 
Subject to Sections 9.01, 10.11(c) and 10.11(e), within five business days
thereafter, the Employer shall pay to or distribute to or for the benefit of the
Participant such amounts as are then due to the Participant under this Plan.

 

(c)           As a result of the uncertainty in the application of Section 280G
of the Code at the time of the initial determination by the Accounting Firm or
the Company hereunder, it is possible that Plan Payments or Payments, as the
case may be, will have been made by the Employer which should not have been made
(“Overpayment”) or that additional Plan Payments or Payments, as the case may
be, which will not have been made by the Employer could have been made
(“Underpayment”), in each case, consistent with the calculations required to be
made hereunder.  In the event that the Accounting Firm, based upon the assertion
of a deficiency by the Internal Revenue Service against the Employee which the
Accounting Firm believes has a high probability of success determines that an
Overpayment has been made, promptly on notice and demand the Participant shall
repay to the Employer any such Overpayment paid or distributed by the Employer
to or for the benefit of the Participant together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such amount shall be payable by the Participant to
the Employer if and to the extent such payment would not either reduce the
amount on which the Participant is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes.  In the event that
the Accounting Firm, based upon

 

10

--------------------------------------------------------------------------------


 

controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Employer to or for the benefit of the Participant together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

 

ARTICLE VI
Administration

 

6.01 The Company and Committee.

 

(a)           The Company shall have overall responsibility for the
establishment, amendment and termination of the Plan.  In carrying out its
responsibilities hereunder, the Company shall act through the Committee.  The
Committee shall have, in its discretion, the responsibilities, duties, powers
and authority, assigned to it in this Plan and any responsibilities, duties,
powers and authority, under this Plan that are not specifically delegated to
anyone else, including the following:

 

(i)            to determine which individuals shall be selected as Participants.

 

(ii)           to decide on questions concerning the Plan and the eligibility of
any Participant to participate in the Plan, including whether the Participant
should remain (or become) a Participant;

 

(iii)          to determine the nature and timing of any Termination of
Employment or the existence of Good Reason;

 

(iv)          subject to any limitations under the Plan or applicable law, to
make and enforce such rules and regulations and prescribe the use of such forms
as it shall deem necessary for the efficient administration of the Plan;

 

(v)           to require any person to furnish such information as it may
request as a condition to receiving any benefit under the Plan;

 

(vi)          to compute or have computed the amount of benefits that shall be
payable to any person in accordance with the provisions of the Plan;

 

(vii)         to construe and interpret the Plan and correct defects, supply
omissions and reconcile inconsistencies in the Plan; and

 

(viii)        to make all other decisions and determinations (including factual
determinations) as the Committee may deem necessary or advisable in carrying out
its duties and responsibilities or exercising its powers.

 

(b)           Decisions of the Committee shall be final, conclusive and binding
on all persons interested in the Plan, including Participants, beneficiaries and
other persons claiming rights from or through a Participant.

 

6.02 Delegation of Committee Authority.  The Committee may delegate to officers
or employees of the Company, or committees thereof, the authority, subject to
such terms as the Committee shall determine, to perform such administrative
functions and exercise such administrative powers and authority, as the
Committee in its discretion may determine.  Such delegation may be revoked at
any time.

 

6.03 Advisors and Agents of the Committee.  The Committee may (i) authorize one
or more of its members or an agent to execute or deliver any instrument, and
make any payment on its behalf and (ii) utilize and

 

11

--------------------------------------------------------------------------------


 

cause the Company to pay for the services of associates and engage accountants,
agents, clerks, legal counsel, record keepers and professional consultants (any
of whom may also be serving an Employer or another Affiliate of the Company) to
assist in the administration of this Plan or to render advice with regard to any
responsibility under this Plan.

 

6.04 Records and Reports of the Committee.  The Committee or its delegate shall
maintain records and accounts relating to the administration of the Plan.

 

6.05 Limitation of Liability; Indemnification.

 

(a)           The members of the Board and the Committee shall have no liability
with respect to any action or omission made by them in good faith nor from any
action made in reliance on (i) the advice or opinion of any accountant, legal
counsel, medical adviser or other professional consultant or (ii) any
resolutions of the Board certified by the secretary or assistant secretary of
the Company.  Each member of the Board, the Committee, and each employee to whom
are delegated duties, responsibilities and authority with respect to the Plan
shall be indemnified, defended, and held harmless by the Company and the
Employers and their respective successors against all claims, liabilities, fines
and penalties and all expenses (including but not limited to attorneys’ fees)
reasonably incurred by or imposed on such member or Participant that arise as a
result of his actions or failure to act in connection with the operation and
administration of the Plan, to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty or expense is not paid for by
liability insurance purchased by or paid for by the Company or an Employer. 
Notwithstanding the foregoing, the Company or an Employer shall not indemnify
any person for any such amount incurred through any settlement or compromise of
any action unless the Company or an Employer consents in writing to such
settlement or compromise.

 

(b)           The Company will continue to cover each Participant under its
directors’ and officers’ insurance policy following the Termination Date for a
period of time equal to the applicable statute of limitations.  The Company
shall indemnify and hold each Participant harmless to the fullest extent legally
permitted or authorized by the Company’s by-laws or, if greater, by the laws of
the State of Delaware, as may be in effect from time to time, in respect of any
liability, damage, cost or expense (including reasonable attorneys’ fees)
actually and reasonably incurred in connection with the defense of any claim,
action, suit or proceeding to which the Participant is a party by reason of the
Participant’s being or having been an officer or director of the Company or any
subsidiary or affiliate thereof, or the Participant’s serving or having served
at the request of such other entity as a director, officer, employee or agent of
another corporation or of a partnership, joint venture, trust, business
organization, enterprise or other entity, including service with respect to
employee benefit plans.  Without limiting the generality of the foregoing, the
Company shall pay the expenses (including reasonable attorneys’ fees) actually
and reasonably incurred in defending any such claim, action, suit or proceeding
in advance of its final disposition, upon receipt of the Participant’s
undertaking to repay all amounts advanced unless it is ultimately determined
that Executive is entitled to be indemnified under this Section.

 

6.06 Plan Expenses.  Expenses relating to the Plan before its termination shall
be paid from the general assets of the Company or an Employer.  Any individual
who serves as a member of the Committee shall receive no additional compensation
for such service.

 

ARTICLE VII
Amendments; Termination

 

7.01 Amendment or Termination of the Plan.  The Company by duly adopted
resolution of the Committee shall have the sole right to alter, amend or
terminate this Plan in whole or in part at any time and to terminate the
participation of any Employee; provided, however, that:

 

12

--------------------------------------------------------------------------------


 

(a)           any such adverse amendment or termination shall be effective only
as to those Participants, if any, who have consented to such amendment or
termination or who have received from the Company at least 12 months’ prior
written notice (“Amendment Notice” or “Expiration Notice,” respectively) of such
adverse amendment or termination that sets forth the date of termination or
amendment (“Amendment Date” or “Expiration Date”), and

 

(b)           no such Amendment Notice or Expiration Notice shall be effective
as to any Participant if a Change Date occurs before the Amendment or Expiration
Date specified in the Amendment Notice or Expiration Notice.  Any purported Plan
termination or amendment in violation of this Section 7.01 shall be void and of
no effect.

 

ARTICLE VIII
Claims Procedure

 

8.01 Filing a Claim.

 

(a)           No claim shall be required for benefit due under the Plan.  Any
individual eligible for benefits under this Plan who believes he or she is
entitled to additional benefits or who desires to clarify his or her right to
future benefits under the Plan (“Claimant”) may submit his application for
benefits (“Claim”) to the Committee (or to such other person or persons as may
be designated by the Committee) in writing in such form as is provided or
approved by the Committee.  The Committee shall be the named fiduciary for
purposes of this Plan.

 

(b)           When a Claim has been filed properly, it shall be evaluated and
the Claimant shall be notified of the approval or the denial of the Claim within
90 days after the receipt of such Claim.  A Claimant shall be given a written
notice in which the Claimant shall be advised as to whether the Claim is granted
or denied, in whole or in part.  If a Claim is denied, in whole or in part, the
notice shall contain (i) the specific reasons for the denial, (ii) references to
pertinent provisions of this Plan on which the denial is based, (iii) a
description of any additional material or information necessary to perfect the
Claim and an explanation of why such material or information is necessary, and
(iv) a description of the Plan’s review procedure and time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following a benefit claim denial on review.

 

8.02 Review of Claim Denial.  If a Claim is denied, in whole or in part, or if a
Claim is neither approved nor denied within the 90-day period specified
Section 8.01(b), the Claimant shall have the right, within 60 days after receipt
of such denial (or after such claim is deemed denied), to (i) request that the
Committee (or such other person or persons as shall be designated in writing by
the Committee) review the denial or the failure to approve or deny the Claim,
(ii) review pertinent documents, and (iii) submit issues and comments in
writing.

 

(a)           Within 60 days after such request is received, the Committee shall
complete its review and give the Claimant written notice of its decision.

 

(b)           The Committee shall include in its notice to Claimant (i) the
specific reasons for its decision; (ii) references to pertinent provisions of
this Plan on which its decision is based; (iii) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, the Plan and all documents, records and other information relevant to
his or her claim for benefits; and (iv) a statement describing the Claimant ‘s
right to bring an action under Section 502(a) of ERISA.

 

13

--------------------------------------------------------------------------------


 

(c)           A Claimant shall have no right to seek review of a denial of
benefits, or to bring any action in any court to enforce a Claim, before his
filing a Claim and exhausting his rights to review under Sections 8.01 and 8.02.

 

8.03 Dispute Resolution.  The Company and the Participant agree to attempt to
resolve any dispute between them quickly and fairly through informal, good faith
negotiations.  If a mutually satisfactory resolution is not reached by such good
faith negotiations within 45 days, the Company and the Participant agree that
the state courts of North Carolina and, if the jurisdictional prerequisites
exist at the time, the federal courts in the State of North Carolina, shall have
sole and exclusive jurisdiction to hear and determine any dispute or controversy
arising under or relating to this Plan.  The Company and each Participant
irrevocably (i) consents to the exclusive jurisdiction and venue of the courts
of North Carolina and federal courts in the State of North Carolina, in any and
all actions arising under or relating to this Plan (including Appendix A and
Appendix B hereto), and (ii) waives any jurisdictional defenses (including
personal jurisdiction and venue) to any such action.  The Committee’s
interpretation of Plan provisions, and any findings of fact, including
eligibility to participate and eligibility for benefits, are final, shall be
given deference by any court of law and will not be subject to “de novo” review
unless shown to be arbitrary and capricious.  The Company and Participant will
each separately pay its counsel fees and expenses unless otherwise determined by
a court of competent jurisdiction.

 

ARTICLE IX
Release; No Mitigation; No Duplication of Benefits; Recoupment

 

9.01 Release and Other Conditions Required.  Any and all amounts payable and
benefits or additional rights provided pursuant to this Plan other than the
Accrued Obligations and amounts provided under Section 4.01(b) and 5.02(b) shall
only be payable if: (a) the Participant (or Participant’s beneficiary in the
event of Participant’s death) timely delivers to the Employer and does not
revoke a general waiver and release of claims in favor of the Company and
related parties (“Company Parties”) in substantially the form attached hereto as
Appendix B, with such changes therein as may be necessary to make it valid and
encompassing under applicable law, and the revocation period related to such
general waiver and release has expired; (b) Participant resigns from any other
positions Participant holds with the Company or an Affiliate, with such
resignation to be effective no later than the Termination Date (or such other
date as requested by the Company);  (c) Participant returns all Company
property; and (d) Participant complies with all post-termination obligations
under the Confidentiality, Inventions and Non-Competition Agreement that
Participant signed in connection with his or her employment with the Company or
an Affiliate.  The general waiver and release shall be executed and delivered
(and the revocation period related thereto, if any, shall have lapsed without
revocation having been made) within sixty (60) days following the Termination
Date.

 

9.02 No Mitigation.  No Participant shall have any duty to mitigate the amounts
payable under this Plan by seeking or accepting new employment or
self-employment following termination.  Except as specifically otherwise
provided in this Plan, all amounts payable pursuant to this Plan shall be paid
without reduction regardless of any amounts of salary, compensation or other
amounts that may be paid or payable to the Participant as the result of the
Participant’s employment by another employer or self-employment.

 

9.03 No Duplication of Benefits.  Subject to Section 10.11(f), to the extent
that a Participant shall have received severance payments or other severance
benefits under any other Plan or agreement of the Company before receiving
severance payments or other severance benefits pursuant to Article IV or
Article V, the severance payments or other severance benefits under such other
Plan or agreement shall reduce (but not below zero) the corresponding severance
payments or other severance benefits to which such Participant shall be entitled
under Article IV or Article V.  To the extent that a Participant accepts
payments made pursuant to Article

 

14

--------------------------------------------------------------------------------


 

IV or Article V, he shall be deemed to have waived his right to receive a
corresponding amount of future severance payments or other severance benefits
under any other Plan or agreement of the Company.  Payments and benefits
provided under the Plan shall be in lieu of any termination or severance
payments or benefits for which the Participant may be eligible under any of the
Plans or Policy of the Company or an Affiliate or under the Worker Adjustment
Retraining Notification Act of 1988 or any similar statute or regulation.

 

9.04 Recoupment Policy.  The payments and benefits provided under this Plan
shall be subject to recovery under any clawback, recovery or recoupment policy
which the Company or an Employer may adopt from time to time, including without
limitation the Company’s existing recoupment policy and any policy which the
Company or an Employer may be required to adopt under Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law and the rules and regulations of the U.S. Securities and Exchange Commission
thereunder or the requirements of any national securities exchange on which the
Company’s common stock may be listed.

 

ARTICLE X
Miscellaneous

 

10.01 Participant Information.  Each Participant shall notify the Committee of
his home address and each change of home address.  Each Participant shall also
furnish the Committee with any other information and data that the Committee
considers necessary for the proper administration of the Plan.  The information
provided by the Participant under this Section shall be binding on the
Participant, his dependents and any beneficiary for all purposes of the Plan and
the Committee shall be entitled to rely on any representations regarding
personal facts made by a Participant, his dependents or beneficiary, unless such
representations are known to be false.

 

10.02 Electronic Media.  Under procedures authorized or approved by the
Committee, any form for any notice, election, designation, or similar
communication required or permitted to be given to or received from a
Participant under this Plan may be communicated or made available to the Company
or Participant in an electronic medium (including computer network, e-mail or
voice response system) and any such communication to or from a Participant or
Beneficiary through such electronic media shall be fully effective under this
Plan for such purposes as such procedures shall prescribe.  Any record of such
communication retrieved from such electronic medium under its normal storage and
retrieval parameters shall be effective as a fully authentic executed writing
for all purposes of this Plan absent manifest error in the storage or retrieval
process.

 

10.03 Notices.  All notices and other communications under this Plan shall be in
writing and delivered by hand, by nationally recognized delivery service that
promises overnight delivery, or by first-class registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to Participant, at his most recent home address on file with the Company.

 

If to the Company or any other Employer,

 

Florina Gordon

P.O. Box 110085

Research Triangle Park

North Carolina, 27709

 

or to such other address as either party shall have furnished to the other in
writing.  Notice and communications shall be effective the day of receipt if
delivered by hand or electronically, the second business day after deposit with
an overnight delivery service if so deposited, or the fifth business day after
mailing in the case of first class

 

15

--------------------------------------------------------------------------------


 

registered or certified mail.

 

10.04 No Employment Contract.  The existence of this Plan shall not confer any
legal or other rights upon any Participant to employment or continuation of
employment.  Employees are employees at will.  The Company and each Employer
reserve the right to terminate any Participant with or without cause at any
time, notwithstanding the provisions of this Plan.

 

10.05 Headings.  The headings in this Plan are for convenience of reference and
shall not be given substantive effect.

 

10.06 Construction.  Any masculine pronoun shall also mean the corresponding
female or neuter pronoun, as the context requires.  The singular and plural
forms of any term used in this Plan shall be interchangeable, as the context
requires.

 

10.07 Joint and Several Liability.  In the event that any Employer incurs any
obligation to a Participant pursuant to this Plan, such Employer, the Company
and each Affiliate, if any, of which such Employer is a subsidiary shall be
jointly and severally liable with such Employer for such obligation.

 

10.08 Successors.  This Plan shall inure to the benefit of and be binding upon
the Company, each Employer and their respective successors and assigns.  The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of any Employer to assume expressly and agree to comply with this Plan
in the same manner and to the same extent that the Employer would be required to
comply with it if no such succession had taken place.  Failure to require such
assumption will be a material breach of this Plan.  Any successor to the
business or assets of any Employer that assumes or agrees to perform this Plan
by operation of law, contract, or otherwise shall be jointly and severally
liable with the Employer under this Plan as if such successor were the Employer.

 

10.09 Payments to Beneficiary.  If a Participant dies after becoming entitled to
payments under Section 4.01 or 5.02 but before receiving all amounts to which he
is entitled under this Plan, then, subject to Section 9.01, such remaining
amounts shall be paid to his or her estate.

 

10.10 Non-Alienation of Benefits.  Benefits payable under this Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, before actually being received by the Participant, and
any such attempt to dispose of any right to benefits payable under this Plan
shall be void.

 

10.11 Tax Matters.

 

(a)           An Employer may withhold from any amounts payable under this Plan
or from any other amount due a Participant any federal, state, local and other
income, employment and other taxes that are required to be withheld pursuant to
any applicable law or regulation.

 

(b)           The intent of the Employers is that payments and benefits under
this Plan are exempt from or comply with Section 409A of the Code and,
accordingly, to the maximum extent permitted, this Plan shall be interpreted in
accordance with that intent.  To the extent that any provision hereof is
modified in order to comply with Section 409A of the Code, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Participant
and the Employer of the applicable provision without violating the provisions of
Section 409A of the Code.  In no event whatsoever shall the Company or any
Employer be liable for any additional tax, interest or penalty that may be
imposed on a

 

16

--------------------------------------------------------------------------------


 

Participant or Employee by Section 409A of the Code or damages for failing to
comply with Section 409A of the Code.

 

(c)           If a Participant is deemed on the Termination Date to be a
“specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit that is considered “nonqualified deferred compensation”
under Section 409A of the Code payable on account of a “separation from service”
and which becomes payable under the terms of the Plan within six months
following such separation from service, then, to the extent required by
Section 409A of the Code, such payment or benefit shall not be made or provided
until the date which is the earlier of (i) the day after the expiration of the
six-month period measured from the date of such “separation from service” of the
Employee, and (ii) the date of the Employee’s death.  Upon the expiration of the
six-month delay period, all payments and benefits delayed pursuant to this
provision (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum without interest, and all remaining payments and benefits
due under this Plan shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

(d)           To the extent that reimbursements or other in-kind benefits under
this Plan constitute “nonqualified deferred compensation” for purposes of
Section 409A of the Code, (A) all expenses or other reimbursements hereunder
shall be made on before to the last day of the taxable year following the
taxable year in which such expenses were incurred by the Participant, (B) any
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, and (C) no such reimbursement, expenses
eligible for reimbursement, or in-kind benefits provided in any taxable year
shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

(e)           For purposes of Section 409A of the Code, the Participant’s right
to receive installment payments pursuant to this Plan shall be treated as a
right to receive a series of separate and distinct payments.  Whenever this Plan
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Employer and the Participant shall have no right to directly or indirectly
specify the date of payment; provided that if the timing of the payment is
contingent on the lapse or expiration of the revocation period for the release
required under Section 9.01 and such revocation period could, as of the
Termination Date, lapse either in the same year as the Termination Date or in
the following year, the actual date of payment within the specified period shall
be in such following year.

 

(f)            Notwithstanding any other provision of this Plan to the contrary,
in no event shall any payment or benefit under this Plan that constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code be
subject to offset by any other amount unless such offset would not trigger
additional taxes and penalties under Section 409A of the Code.

 

10.12 Governing Law.  The provisions of this Plan shall be governed, construed
and administered in accordance with the laws of the State of North Carolina,
other than its laws respecting choice of law, except to the extent preempted by
federal law, including ERISA.

 

10.13 Severability.  If any one or more Articles, Sections or other portions of
this Plan are declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not serve to invalidate any
Article, Section or other portion not so declared to be unlawful or invalid;
provided that if the release required under Section 10.01 is declared to be
unlawful or unenforceable, then no payments shall be made the payment of which
is subject to such release, and the Participant shall forthwith restore to the
Employer any payments previously made that were subject to such release.  Any
Article, Section or other portion so declared to

 

17

--------------------------------------------------------------------------------


 

be unlawful or invalid shall be construed so as to effectuate the terms of such
Article, Section or other portion to the fullest extent possible while remaining
lawful and valid.

 

ARTICLE XI
ERISA Compliance Provisions

 

11.01 Summary Plan Description Provisions

 

(a)                                 General Information.  This document also
serves as the summary plan description for the Plan.  The following is
additional information about the Plan.

 

Plan sponsor:

Liquidia Technologies, Inc.

EIN: 20-1926605

P.O. Box 110085

Research Triangle Park

North Carolina, 27709

 

Tel: 919-328-4428

Plan name:

Liquidia Technologies Executive Severance and Change in Control Plan

Plan number:

502

Type of plan:

Severance pay plan that is a “welfare benefit plan” under ERISA.

Funding:

Paid from the Company’s general assets.

Plan year:

Calendar year

Plan Administrator:

Compensation Committee of the Board of Directors of Liquidia Technologies, Inc.

P.O. Box 110085

Research Triangle Park

North Carolina, 27709

 

Tel: (919) 328-4428

Agent for service of legal process:

If you have to bring legal action against the Plan for any reason, legal process
can be served on the Plan Administrator at P.O. Box 110085, Research Triangle
Park, North Carolina, 27709.

 

(b)                                 Statement of ERISA Rights.  As a Participant
in the Plan, you are entitled to certain rights and protections under the
ERISA.  ERISA provides that all Plan Participants shall be entitled to:

 

(i)                                     Receive Information About Your Plan and
Benefits

 

(1)                                 Examine, without charge, at the Plan
Administrator’s office and at other specified locations, such as worksites, all
documents governing the Plan, including a copy of the latest annual report
(Form 5500 Series) filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Employee Benefits Security
Administration.

 

(2)                                 Obtain, upon written request to the Plan
Administrator, copies of documents governing the operation of the Plan,
including copies of the latest annual report (Form 5500 Series) and updated
summary plan description.  The administrator may make a reasonable charge for
the copies.

 

18

--------------------------------------------------------------------------------


 

(3)                                 Receive a summary of the Plan’s annual
financial report, if applicable.  The Plan Administrator is required by law to
furnish each Participant with a copy of this summary annual report.

 

(ii)                                  Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan. 
The people who operate your plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan Participants and
beneficiaries.  No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.

 

(iii)                               Enforce Your Rights

 

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court.  In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator.

 

If you have a claim for benefits, which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.  If you are discriminated
against for asserting your rights, you may seek assistance from the U.S.
Department of Labor, or you may file suit in a Federal court.  The court will
decide who should pay court costs and legal fees.  If you are successful the
court may order the person you have sued to pay these costs and fees.  If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

 

(iv)                              Assistance with Your Questions

 

If you have any questions about your Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

Adopted:  March 3, 2017

Compensation Committee of the Board of Directors

Liquidia Technologies, Inc.

 

19

--------------------------------------------------------------------------------


 

APPENDIX A
PARTICIPATION AGREEMENT

 

This PARTICIPATION AGREEMENT (this “Agreement” or this “Restrictive Covenants
Agreement”) is entered into as of             , 20  , between Liquidia
Technologies, Inc. (the “Company”) and                (the “Executive”) (jointly
the “Parties”) pursuant to which the Executive accepts participation in the
Liquidia Technologies Executive Severance and Change in Control Plan (the
“Severance Plan”) subject to the terms and conditions thereof as amended from
time to time.

 

REASONS FOR THIS AGREEMENT:  During Executive’s relationship with the Company,
Executive has learned, will learn, or has or will have access to, trade secrets
and important proprietary and confidential information related to the operations
and business of Liquidia Technologies, Inc. and its subsidiaries and affiliates
(collectively, the “Company’s Business”).

 

Executive acknowledges executing and being subject to the terms of the
Confidentiality, Invention and Non-Competition Agreement (the “Restrictive
Covenants Agreement”). [To the extent a participant has not previously entered
into the Confidentiality, Invention and Non-Competition Agreement, the
participant will need to execute it in order to participate in plan.]  In
consideration of employment or continued employment, participation in the
Severance Plan and other valuable consideration, the receipt and sufficiency of
which are acknowledged, Executive agrees to continue to be subject to, and abide
by, such Restrictive Covenants Agreement.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this
Participation Agreement as of the date first written above.

 

PARTICIPANT:

 

 

 

 

 

 

 

 

(signature)

 

 

 

LIQUIDIA TECHNOLOGIES,INC:

 

 

 

 

 

By:

 

 

 

 

(print name)

 

 

Its:

 

 

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B
GENERAL RELEASE AND WAIVER

 

1. I,                      , in consideration of and subject to the performance
by Liquidia Technologies, Inc. (together with its Affiliates, the “Company
Parties”), of its obligations under the Liquidia Technologies Executive
Severance and Change in Control Plan effective as of
[                           ], as amended from time to time before the date
hereof (the “Plan”), do hereby release and forever discharge as of the date
hereof the Company Parties and their respective affiliates, subsidiaries and
direct or indirect parent entities and all present, former and future
shareholders, directors, officers, agents, representatives, employees,
successors and assigns of the Company and/or its respective affiliates,
subsidiaries and direct or indirect parent entities (collectively, the “Released
Parties”) to the extent provided below (this “General Release”).  The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder.  Terms used herein but not otherwise defined shall have the meanings
given to them in the Plan.

 

2. I understand that any payments or benefits paid or granted to me under
Section 4.01 or 5.02 of the Plan (other than the Accrued Obligations) represent,
in part, consideration for signing this General Release and are not salary,
wages or benefits to which I was already entitled.  I understand and agree that
I will not receive certain of the payments and benefits specified in the Plan
unless I execute this General Release and do not revoke this General Release
within the time period permitted hereafter.  Such payments and benefits will not
be considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
Affiliates.

 

3. Except as provided in paragraphs 4, 5, and 11 below and except for the
provisions of the Plan which expressly survive the termination of my employment
with the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to or on the date you sign this Agreement, including,
but not limited to (all of the following collectively referred to herein as the
“Claims”):

 

(a) any and all claims that in any way result from, or relate to, Executive’s
hire, employment with or separation from employment with the Company Parties,
whether pursuant to federal, state or local law, statute, regulation, ordinance,
executive order or common law including, but not limited to, wrongful discharge
of employment, constructive discharge from employment, termination in violation
of public policy, discrimination, harassment, retaliation, breach of contract,
both express and implied, breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage, unfair business practices, defamation, libel, slander, negligence,
personal injury, assault, battery, invasion of privacy, false imprisonment, and
conversion, including costs and attorneys’ fees;

 

(b) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave

 

B-1

--------------------------------------------------------------------------------


 

Act of 1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; the National Labor Relations Act (“NLRA”); the
North Carolina Retaliatory Employment Discrimination Act; the North Carolina
Persons with Disabilities Protection Act; the North Carolina Equal Employment
Practices; and any other statute that pertains or relates to, or otherwise
touches upon, the employment relationship between the Company Parties and
Executive.

 

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967,
as amended (“ADEA”) which arise after the date I execute this General Release
and does not extend to any claims that, by statute, may not be waived.  I
acknowledge and agree that my separation from employment with the Company
Parties in compliance with the terms of the Plan shall not serve as the basis
for any claim or action (including, without limitation, any claim under the
ADEA).

 

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief.  Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file a claim for
workers’ compensation benefits or unemployment insurance benefits; provided,
however, that I waive, to the extent permitted by law, any right or ability to
be a class or collective action representative or to otherwise participate in
any putative or certified class, collective or multi-party action or proceeding
based on any such claims in which any of the Company Parties is a party. 
Additionally, I am not waiving (i) any right to the Accrued Obligations or any
severance benefits to which I am entitled under the Plan, (ii) any claim
relating to directors’ and officers’ liability insurance coverage or any right
of indemnification under the Company’s organizational documents or otherwise,
(iii) my rights as an equity or security holder in the Company or its
Affiliates, (iv) my rights under any equity awards that survive termination of
employment; or (v) my rights under any retirement plan that is “qualified” under
Section 401(a) of the Internal Revenue Code of 1986.  Furthermore, nothing in
this General Release prevents me from filing a charge or complaint, reporting
to, cooperating with, communicating with, or participating in any proceeding
before the Securities and Exchange Commission, the Equal Employment Opportunity
Commission, the Occupational Safety and Health Administration, the United States
Department of Labor, the National Labor Relations Board, or other similar state
or local agency (the “Government Agencies”), or from exercising any rights
pursuant to Section 7 of the NLRA, or from taking any action protected under the
whistleblower provisions of any federal securities law (“Protected Activities”),
none of which activities shall constitute a breach of the release,
non-disparagement or confidentiality clauses of this General Release.  I
understand that, in connection with such Protected Activity, I am permitted to
disclose documents or other information as permitted by law, but I shall take
all reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute confidential or proprietary information under my
Confidentiality, Invention and Non-Competition Agreement to any parties other
than the Government Agencies, and further understand that “Protected Activity”
does not include the disclosure of any attorney-client privileged communications
with the Company Parties, and that any such disclosure without the written
consent of the Company Parties shall constitute a material breach of this
General Release.

 

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied, except those described in Section 5 above.  I expressly consent that
this General Release shall be given full force and effect according to each and
all of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state or local statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  I acknowledge and agree that this waiver is
an essential and material term of this General Release and that without

 

B-2

--------------------------------------------------------------------------------


 

such waiver I would not have become a Participant in the Plan.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law.

 

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

8. I agree not to disparage the Company Parties, and the Company Parties’
directors, managers, partners, employees, and agents, in any manner likely to be
harmful to them or their business, business reputation or personal reputation,
provided that I may respond accurately and fully to any question, inquiry or
request for information when required by legal process and otherwise engage in a
Protected Activity.

 

9. I agree that this General Release and the Plan are confidential and agree not
to disclose any information regarding the terms of this General Release or the
Plan, except to my immediate family and any tax, legal or other counsel that I
have consulted regarding the meaning or effect hereof or to a successor employer
respecting the terms of any restrictive covenants to which I may be subject, or
as required by law, and I will instruct each of the foregoing not to further
disclose the same to anyone.

 

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
securities regulatory organization or any governmental entity.

 

11. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release.  I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 3 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.  I represent and warrant that I have never
suffered an on the job or occupational injury or incurred any leave, wage or
overtime claims, whether pursuant to the Fair Labor Standards Act, Family
Medical Leave Act, or otherwise, during my employment, or in the alternative
that any such claims have been resolved to my complete satisfaction, and as
such, no such claims by me or on my behalf exist as of the date of this
Agreement.  I further represent that I have been provided by the Company Parties
all wages, severance, vacation, benefits, commissions, bonuses, expense
reimbursements, or other amounts owed to me by the Company Parties, other than
the Accrued Obligations and the payments or benefits paid or granted to me under
Section 4.01 or 5.02 of the Plan.

 

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Plan after the date hereof.

 

13. The Parties understand and acknowledge that this General Release constitutes
a compromise and settlement of actual or potential disputed claims.  No action
taken by the Parties hereto, or either of them, either previously or in
connection with this General Release shall be deemed or construed to be:

 

(a) an admission of the truth or falsity of any claims made or any potential
claims; or

 

(b) an acknowledgment or admission by either Party of any fault or liability
whatsoever to the other Party or to any third party.

 

B-3

--------------------------------------------------------------------------------


 

14. I waive any claim to reinstatement or re-employment with the Released
Parties and agree not to bring any claim based upon the failure or refusal of
the Released Parties to employ me hereafter.  If I seek employment or become
employed with the Released Parties (knowingly or unknowingly), this General
Release shall conclusively be deemed the sole and exclusive reason for denying
such application for employment with the Released Parties and/or the basis for
my discharge if hired.

 

15. In entering into this General Release, neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this General Release.

 

16. The language in all parts of this Agreement will be construed, in all cases,
according to its fair meaning, and not for or against either Party hereto.  The
Parties acknowledge that each Party and its counsel have reviewed and revised
this Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of this Agreement.  The captions of the Paragraphs of this
Agreement are for convenience of reference only and in no way define, limit or
affect the scope or substance of any Paragraph of this Agreement.

 

17. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

18. BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(a) I HAVE READ IT CAREFULLY; AND I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I
AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

 

(b) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(c) THE CONSIDERATION GIVEN TO ME FOR THIS GENERAL RELEASE IS IN ADDITION TO
ANYTHING OF VALUE TO WHICH I WAS ALREADY ENTITLED;

 

(d) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

(e) I HAVE HAD [21 DAYS/45 DAYS] FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21/45]-DAY PERIOD;

 

(f) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

(g) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

B-4

--------------------------------------------------------------------------------


 

(h) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:

 

 

DATED:

 

 

Participant

 

 

 

 

B-5

--------------------------------------------------------------------------------